Ibach, J.
Action by appellee Jesse Elliott to quiet title to one-twenty-fourth interest in certain lands in Howard County, and for partition. The facts relating to appellee’s claim to the lands are precisely the same as in the case of Stone v. Elliott (1914), 182 Ind. 454, 106 N. E. 710, decided at the last term of that court, in which this same appellee was appellee; and appellant’s title to the lands in controversy rests upon the same basis as that of appellant Stone in the case of Stone v. Elliott, supra. In that appeal were presented all of the questions presented by this appeal, all of which were decided in favor of appellant in that case.
Upon the authority of Stone v. Elliott, supra, the judgment is reversed, with directions to the trial court to restate its conclusions of law in favor of appellant.